623 So. 2d 858 (1993)
Melvin FREEMAN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 92-2781, 92-2819.
District Court of Appeal of Florida, Fourth District.
September 15, 1993.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
*859 PER CURIAM.
This is an appeal by the defendant, Melvin Freeman, from his convictions of armed robbery, aggravated assault and petit theft. We reverse the petit theft conviction as it is a category-one necessarily lesser-included offense of armed robbery. Chestnut v. State, 538 So. 2d 820 (Fla. 1989); J.C.B. v. State, 512 So. 2d 1073 (Fla. 1st DCA 1987), rev. denied, 520 So. 2d 586 (Fla. 1988). A defendant may not be convicted of both an offense and its category-one necessarily lesser-included offenses. State v. Johnson, 601 So. 2d 219 (Fla. 1992).
We affirm the other points raised on appeal.
AFFIRMED IN PART; REVERSED IN PART.
STONE and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.